Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated August 25, 2021 is acknowledged.
Claims 1-3 and 17-23 are pending.
Claims 4-16 and 24-26 are cancelled.
Claims 1, 22 and 23 are currently amended.
Claims 22 and 23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-3 and 17-21 as filed on August 25, 2021 are pending and under consideration to the extent of the elected species, e.g., the bi-functional organic acid is maleic acid or/and itaconic acid and the bi-functional Bronsted base is 4,7,10-trioxa-1,13-tridecanediamine or 4,9-dioxa-1,12-dodecandiamine or 1,11-diamino-3,6,9-trioxaundecane or a mixture thereof.
This action is made FINAL.

Terminal Disclaimer
The Terminal Disclaimer filed August 25, 2021 over Application Nos. 15/543,496, 16/302,877, and 16/787,427 is acknowledged.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, and all previous claim rejections under 35 USC 112(b) are withdrawn.
In view of the approved Terminal Disclaimer, all previous double patenting rejections are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Flohr (WO 2017/096063, filed December 1, 2016, of record) as evidenced by Sigma, of record, in view of Hamilton et al. (WO 2016/179017, published November 10, 2016, of record); and Pressley et al. (US 2015/0034117, published February 5, 2015, of record).
	Flohr teaches a method for treating hair comprising the application of a first composition that may have a pH from 7 to 14 comprising in a cosmetically acceptable carrier 0.1 to 25 wt% of one or more linkers inclusive of:

    PNG
    media_image1.png
    45
    380
    media_image1.png
    Greyscale

(4,7,10-trioxa-1,13-tridecanediamine as evidenced by Sigma) and applying to the hair a second composition that may have a pH from 0 to 7 comprising in a cosmetically acceptable carrier 0.1 to 25 wt% of one or more electrophiles inclusive of:

    PNG
    media_image2.png
    80
    151
    media_image2.png
    Greyscale

(maleic acid as evidenced by Sigma); all numerical amounts are understood to be modified by the word “about” (title; abstract; pages 3-4, 6 and 14-17), as required by instant claims 2, 3 and 19.  The second composition may be applied prior to the first composition (page 18).
	The first or/and second composition may comprise a pH modifier / buffer (page 19).  The first composition may comprise acidulents such as hydrochloric acid (monofunctional) or/and phosphoric acid (page 19).  The second composition may comprise ammonia or (mono)ethanolamine (page 19).
	In Example 1, the first composition was left on the hair for 30 minutes and at least 2 minutes lapsed prior to the application of the second composition (page 43), as required by instant claims 17 and 18.  Regarding claim 18, Flohr fails to specifically teach the waiting time when the second composition is applied prior to the first composition, however, Flohr exemplifies an embodiment wherein at least 2 minutes lapsed prior to the application of the 
	Regarding the wherein clause of claim 1 drawn to the “configuration” of the formulae, because Flohr teach the same ingredients as instantly claimed, it is presumed that the compositions of Flohr are “configured” as claimed.  In further support of this presumption, Flohr teach linkers comprising terminal amino groups can bond with carboxylic groups of the hair proteins (page 15) and Flohr teach likers comprising carboxylic groups can bond with the amino groups of hair proteins (page 17).
	Flohr further teach the method prevents hair breakage (pages 45-48 and in particular paragraph bridging pages 48-49).
	Flohr does not teach the first / electrophile / maleic acid composition has a pH of 5 and the second / linker composition has a pH of 9 as required by claim 1.
	Flohr does not teach formula (a) is mixed into a hair color as required by claim 20.
	Flohr does not teach the hair is pre-treated with thioglycolic acid as required by claim 21.
These deficiencies are made up for in the teachings of Hamilton and Pressley.
Hamilton teach compositions comprising about 0.1 to 20 wt% of active agents comprising at least one diamine such as 4,7,10-trioxa-1,13-tridecanediamine, 4,9-dioxa-1,12-dodecanediamine, or/and 1,11-diamino-3,6,9-trioxaundecane for use in chemical treatment of hair (title; abstract; paragraphs [0012], [0017], [0062]-[0063] and [0070]).  The compositions may have a pH of less than or equal to about 11, such as from about 8.5 to 10, or may have a pH of less than or equal to about 7 (paragraphs [0050]-[0052]).  The pH may be adjusted using conventional acidifying or basifying agents (paragraph [0053]).  The compositions are used in 
	Pressley teach compositions having a pH of about 3 to 12 comprising one or more binding agents inclusive of maleic acid (title; abstract; paragraphs [0045]-]0048], [0080]-[0083] and [0100]-[0101]; claims).  For example, the binding agent has the structure (paragraph [0101]):

    PNG
    media_image3.png
    362
    695
    media_image3.png
    Greyscale

where the binder may be maleic acid / calcium salt thereof (as evidenced by Sigma supra) or may be maleic acid in combination with for example 4,7,10-trioxa-1,13-tridecanediamine (as evidenced by Sigma supra).  The compositions may be mixed at the time of use with a second formulation such as a coloring formulation (paragraph [0151]), as required by instant claim 20.  The compositions may be packaged in a kit with a reducing formulation comprising thioglycolic acid; the reducing agent is applied to hair and subsequent to the reducing treatment one or more binding agent is applied to the hair (paragraphs [0161] and [0191]-[0202]), as required by instant claim 21.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pH of the first / electrophilic / maleic acid 
Regarding claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hair treatment of Flohr in view of Hamilton and Pressley to further comprise the step of mixing the maleic acid composition at the time of use with a second formulation such as a coloring formulation because Pressley teaches such.
Regarding claim 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hair treatment of Flohr in view of Hamilton and Pressley to apply the compositions subsequent to the application of a reducing agent such as thioglycolic acid because Pressley teaches such.


Claims 1-3 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (WO 2016/179017, published November 10, 2016, of record) in view of Dixon (US 8,513,200, published August 20, 2013, of record).
	Hamilton teach the use of compositions comprising active agents comprising at least one diamine such as 4,7,10-trioxa-1,13-tridecanediamine, 4,9-dioxa-1,12-dodecanediamine 
as required by instant claim 3.  The compositions may further comprise at least one acid such as phosphoric acid, citric acid or/and hydrochloric acid (monofunctional) (paragraphs [0071]-[0073]).  The compositions may further comprise solvents such as water (paragraph [0077]), as required by instant claim 19.
	The compositions are used in conjunction with compositions for chemically treating the hair; for example, the compositions may be applied to the hair before, during or after application of a hair shaping composition such as a straightening composition (paragraphs [0014], [0101] and [00174]).  The compositions may be applied for example up to 5 minutes after chemical treatment (paragraph [00177]), as required by instant claim 18.  The compositions may be applied to the hair for about 1 to 60 minutes (paragraph [00181]), as required by instant claim 17.
Regarding the wherein clause of claim 1 drawn to the “configuration” of the formulae, because Hamilton teach the same ingredients as instantly claimed, it is presumed that the composition of Hamilton is “configured” as claimed, absent evidence to the contrary.  
	Hamilton further teach the method prevents hair breakage (paragraphs [0035], [00203], [00205], [00208]).
	Hamilton do not teach first applying to the hair a formula of pH 9 comprising maleic acid or/and itaconic acid titrated with monoethanolamine as required by claim 1.


	Hamilton do not teach the acid(s) and a carrier as required by claim 19.

These deficiencies are made up for in the teachings of Dixon.
	Dixon teach a hair straightening process comprising the step of applying a composition having a pH from 8 to 11.5 comprising, in a cosmetically acceptable medium, at least one weak acid chosen from dicarboxylic acids such as maleic acid or/and itaconic acid (title; abstract; column 3, lines 34-41; column 4, lines 3-5 and 48-52), as required by instant claim 19.  Suitable tricarboxylic acids include citric acid (column 4, lines 10-13).  The acid(s) are employed from 0.1 to 50 wt% (column 4, lines 41-47), as required by instant claim 2.  The composition comprises a pH adjusting agent such as sodium carbonate or (mono)ethanolamine (column 11, line 62 through column 12, line 25).  Dixon further teach the carboxylic acid groups of the at least one weak acid react with the amine groups in the hair keratin (column 2, lines 41-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use / apply the compositions of Hamilton after the hair shaping process of Dixon which comprises the application of a composition, in a cosmetically acceptable medium, having a pH from 8 to 11.5 comprising from 0.1 to 50 wt% of an acid inclusive of maleic acid or/and itaconic acid and pH adjusting agents such as sodium carbonate or (mono)ethanolamine because the compositions of Hamilton may be used in conjunction with / after application of hair shaping / straightening compositions.   One would be motivated to do so in order to reap the expected benefits of shine, conditioning, fiber strength, and healthy hair appearance as set forth in paragraph [0014] of Hamilton. 


Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's rehashed arguments have been considered and are addressed herein to the extent they diverge from the remarks of record which have already been fully addressed.  Applicant is referred to pages 11-12 of the Final Rejection mailed November 12, 2020 and pages 3-5 of the Advisory Action mailed February 3, 2021 for the maintained response to said re-hashed remarks.
	At page 7 of the Remarks, Applicant states Flohr does not disclose different compositions.  This is not correct.  Flohr disclose two compositions, one comprising a linker / amine as instantly claimed and the other comprising an electrophile / carboxylic acid as instantly claimed.  And Flohr is not relied upon for the pH values of the compositions as instantly claimed, rather, Hamilton and Pressley render such obvious because it is already know to the prior art to apply compositions comprising linkers as taught by Flohr at pH values as instantly claimed and it is already known to the prior art to apply compositions comprising electrophiles as taught by Flohr at pH values as instantly claimed.  And is it already known to the prior art that such linkers and electrophiles react with reactive moieties inclusive of carboxylic and amino / amine groups in the hair as evidenced at least by the express teachings of Flohr.  Because there is no evidence of record that Applicant’s alleged reduction in hair breakage differs in any meaningful way from the reduction in hair breakage expressly taught by Flohr, the rejection over Flohr is properly maintained.  See MPEP 716.02 for guidance regarding allegations of unexpected results.

At pages 9-11 and again at 12-13, Applicant’s commentary regarding Hamilton’s teachings of paragraphs [0076] and [0072] is acknowledged but not found persuasive because Hamilton must be read in combination with Flohr.  While Hamilton indeed discloses an embodiment wherein the active / amine is not combined with acids having “carbon-carbon double bonds”, it must be remembered that Flohr in fact teach two, separate compositions, the first comprising linkers / amines and the second comprising electrophiles / acids having carbon-carbon double bonds.  And Applicant’s characterization of the acids exemplified in paragraph [0072] of Hamilton as a “laundry-list” is unpersuasive because the selection of a known material based on its suitability for its intended purpose is prima facie obvious.  See MPEP 2144.07.  See also MPEP 2131.02 II (a reference that clearl names the claimed species anticipates ... no mater how many other species are named).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
At pages 11-12, Applicant’s commentary regarding Pressley’s teaching of a single composition is acknowledged but not found persuasive because Pressley must be read in combination with Flohr. ).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

At page 14, Applicant’s commentary regarding Dixon’s teaching of a “laundry list” of carboxylic acids is unpersuasive.  See MPEP 2144.07 and also MPEP 2131.02 II.  There is no evidence of record that maleic or/and itaconic acid yield results that are unexpected or surprising over the genus.  See MPEP 716.02.  The allegation of hindsight is also unpersuasive because Hamilton teaches the composition there of which reduces hair breakage may be used in combination with additional hair treatments inclusive of hair straightening treatments.  The allegation of hindsight repeated at page 15 regarding the combination with Hamilton remains unpersuasive because it is irrelevant if additional prior art exists which could render obvious the instantly claimed method.
At page 14, Applicant’s speculation regarding the optional hair denaturants taught by Dixon at column 11 is unpersuasive because argument is not evidence.
	Therefore, the rejections are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	CN 105902403 A, as evidenced by the Google translation
	CN 105902404 A, as evidenced by the Google translation
CN 106265109 A, as evidenced by the Google translation

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619